Citation Nr: 0720389	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  97-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left wrist with 
carpal tunnel syndrome (CTS) with median motor neuropathy of 
the third, fourth, and fifth fingers on both palmar and 
dorsal sides. 


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service for more than 20 consecutive 
years and retired in July 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1997 rating decision which, in pertinent 
part, granted service connection for DJD of the left wrist 
with left CTS and assigned a noncompensable evaluation, 
effective in August 1996.  The initial issues on appeal were 
entitlement to service connection for disability due to 
exposure to asbestos, entitlement to service connection for a 
disorder [to include] DJD of the left ankle, knee and 
fingers, entitlement to a compensable evaluation for DJD of 
the left wrist with CTS, and entitlement to an [initial] 
evaluation in excess of 10 percent for impingement syndrome 
of the left shoulder. 

In October 1999, the Board denied the claim of entitlement to 
service connection for disability due to exposure to asbestos 
and remanded the remaining issues.  In August 2003, the Board 
again remanded the remaining issues.  

In an April 2005 rating decision, the RO granted a 10 percent 
rating for the left wrist disability, effective from July 7, 
2004, and restyled the disability as DJD, left wrist, with 
CTS with median motor neuropathy of the third, fourth and 
fifth fingers on both palmar and dorsal sides.  

In August 2005, the Board granted service connection for 
chondromalacia patella of the left knee, denied service 
connection for a disability of the ankles and fingers, and 
denied an initial rating in excess of 10 percent for 
impingement syndrome of the left shoulder.  Thus, those 
issues are no longer on appeal.  

In a January 2007 rating decision, the RO granted a 10 
percent rating for DJD of the left wrist with CTS, effective 
from August 1, 1996, the day following the veteran's 
discharge from military service.  The case is now returned to 
the Board for appellate review of this issue.


FINDING OF FACT

The veteran's DJD of the left wrist with CTS with median 
motor neuropathy of the third, fourth, and fifth fingers on 
both palmar and dorsal sides is manifested by no more than 
mild incomplete paralysis of the median nerve, without 
limitation of motion or X-ray findings of degenerative 
arthritis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for DJD of the left wrist with CTS with median motor 
neuropathy of the third, fourth, and fifth fingers on both 
palmar and dorsal sides are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8515 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  VCAA letters 
dated in September 2002, April 2004, June 2004, December 
2005, April 2006, and May 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, as he was subsequently provided adequate 
notice, and the claim was readjudicated and additional 
supplemental statements of the case (SSOCs) were then 
provided to the veteran.  In these letters, the veteran was 
made aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini, Principi, 18 
Vet. App. 112, 120-21 (2004).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded multiple VA examinations.  38 
C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The May 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The evidence 
in this case is thus adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  However, in cases 
involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).   

In this case, it is undisputed that the veteran's right arm 
is his major or dominant arm.  Accordingly, where applicable, 
the criteria for minor side disabilities will be applied to 
rating the left wrist DJD with CTS.  38 C.F.R. § 4.69.

Paralysis of the median nerve on the minor side which is 
complete; the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 60 percent.  If paralysis is 
incomplete but severe, it is rated 40 percent.  If it is 
incomplete and moderate in severity, it is rated 20 percent.  
If it is incomplete and mild in severity, it is rated 
10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board notes that under the Rating Schedule, word such as 
"severe," "moderate," and "mild" are not defined.  
Rather than applying a mechanical formula, VA must evaluate 
all evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6.  Although the use of similar 
terminology by medical professionals should be considered, it 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 4.2, 4.6.

Review of the history of the veteran's disability shows that 
service connection was granted by a rating decision dated in 
April 1997 based on CTS being shown in service.  The veteran 
had complaints of tingling and numbness in the third, fourth 
and fifth fingers of the hand.  Electromyography (EMG) showed 
very mild left median nerve neuropathy.  A bone scan in 
October 1994 had shown DJD as well.  The veteran continued to 
receive treatment after service at the Walter Reed Army 
Medical Center and the records of that treatment have been 
reviewed.  It is noted that he later has received VA 
outpatient treatment and the records of that treatment have 
also been reviewed.  

In May 2001, the veteran underwent VA examination of the 
joints and reported that he used prednisone and a night 
splint to help his symptoms.  He said he had a great deal of 
trouble with paresthesias in his fingers and decreased grip 
strength.  He had  tingling and pain that could wake him, 
worsened by any continuous use of the hand.  He was a 
telecommunications worker for the Federal Government.  The 
claims file indicated to the examiner that the veteran had 
undergone multiple EMGs showing progressive CTS.  The veteran 
reported that while he sometimes found that his symptoms 
incapacitated him and made activities of daily living 
difficult, he had been told not to have surgery for CTS.  On 
examination, the left wrist had a positive Tinel's sign and 
negative Phalen test.  There was no evidence of atrophy of 
the thenar or hypothenar eminence.  There was a negative 
Tinel's sign at Guyon's canal and grip strength was decreased 
grossly equally, bilaterally.  X-rays of the left hand and 
wrist were within normal limits.  Surgical intervention for 
CTS was suggested.  

VA examination in July 2004 showed that the veteran 
complained of pain on a scale of 2/3 out of 10 in the whole 
left arm, from the shoulder to the fingers.  It flared up 1-2 
times a week and felt like it was going to explode.  He 
sometimes felt he had decreased strength.  He had had splints 
and massages that helped.  He said it was a stinging pain all 
the way down to the third-fifth fingers of the hand and said 
that he took prednisone for this.  Physical examination 
revealed some very mild tenderness on the ulnar aspect of the 
forearm down to the third-fifth fingers.  There was decreased 
sensation to light touch on those fingers on both sides.  
There were negative Tinel's and Phalen's signs and normal 
ranges of motion, equal to the opposite side.  Wrist 
extension was to 80 degrees, flexion to 70 degrees, and 
supination and pronation were both to 80 degrees.  The range 
of motion of the fingers was good as well, from 0 to 90 
degrees in the third-fifth fingers of the hand.  The veteran 
had good pulses and capillary refill.  X-rays showed no 
arthritis but it was remarked that EMGs showed progressive 
worsening of neuropathy.  The assessment was that the picture 
was not completely consistent with CTS.  There was no 
involvement of the thumb or index finger, which was usually 
seen with CTS.  It was felt that the symptoms were more 
consistent with C7-T1 neuropathy.  The examiner added that he 
had reviewed the claims file.  

On VA examination in May 2006, the veteran stated that his 
symptoms consisted of a pins and needles sensation in his 
left forearm distal to the elbow, covering the entire forearm 
and the entire hand, both palmar and dorsal aspects.  He 
reported that this occurred multiple times each day and was 
relieved by shaking his left arm and also propping up the 
elbow and wrist.  He took prednisone 2 to 3 times per year 
with relief lasting up to 3 months.  He stated that the 
numbness and tingling were exacerbated by lifting activity or 
gripping activity.  He worked full time at a desk job and 
denied any difficulty performing his work secondary to this 
disability.  He reported occasional neck and left shoulder 
pain but denied any relationship between this pain and his 
forearm and hand symptoms.  He denied taking any medication 
for this disability beyond prednisone.  

On the physical examination in May 2006, the examiner found 
the left wrist had a positive Tinel sign, but a negative 
Phalen test.  Sensation was intact and normal throughout the 
extremity.  Inspection of the left hand showed no evidence of 
atrophy in the thenar or hypothenar eminences.  Motor 
strength was normal in the hand intrinsics on the left, the 
wrist flexors and extensors, as well as in the elbow flexor, 
extensor, and shoulder abductor.  Range of motion was 
performed to active, passive and fatiguing.  The left upper 
extremity had full and normal range of motion in the shoulder 
without pain.  Range of motion was also reported to be normal 
at the elbow and wrist, as well as with finger flexion, 
extension, adduction, and abduction.  There was no report of 
pain on motion or deviation of the hand to the ulnar side.  
The veteran had no difficulty extending his fingers or 
flexing them and no difficulty making a fist.  Opposition was 
normal.  There were no skin changes.  

In response to the Board's instructions on the last remand, 
the May 2006 examiner noted that the most recent X-rays of 
the left hand and wrist were negative for any arthritic 
changes and were within normal limits.  It was said that 
there was no evidence clinically or radiographically of 
arthritis of the left wrist.  The bone scan in 1994 had been 
read as showing degenerative findings of the radial ulnar 
articulation but radionucleotide bone scans were not 
sensitive or specific for osteoarthritis.  Plain X-rays were 
a much better imaging modality to examine for arthritic 
changes.  

The May 2006 examiner, after review of the claims file and 
examining the veteran, diagnosed left CTS, with symptoms of 
numbness and tingling in all of the fingers and the hand, 
both palmar and dorsal aspects, as well as in the forearm.  
This was said to not be a classic finding of CTS.  There was, 
however, a significant population of patients with symptoms 
in the entire hand as well as forearm with CTS.  The veteran 
had no evidence either clinically or by electromyelogram of 
any cervical radiculopathy [related to CTS].  

The Board observes that the May 2006 examination report 
appears to be the best summation of the veteran's symptoms 
here, because it accounts for all the discrepancies in the 
record regarding whether there are arthritic changes shown by 
X-ray and whether there is cervical radiculopathy.  It also 
gives the fullest description of the subjective and objective 
findings for both the nervous system and the musculoskeletal 
system for this disability.  

Considering all of the above evidence, and especially the May 
2006 examination, the Board finds that the disability is 
correctly rated 10 percent for no more than mild incomplete 
paralysis of the median nerve, without X-ray findings of 
degenerative arthritis or limitation of motion.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  The 
Board has considered that the veteran does not have 
difficulty performing his job or activities of daily living 
due to his disability, and that while his symptoms require 
medication several times a year, he appears to persevere 
through them.  His strength and range of motion being normal 
are also most consistent with a finding of mild 
symptomatology.  Range of motion is painless even with 
repetition.  While his symptoms are obviously unpleasant, he 
appears to compensate well.  This disability picture is most 
nearly approximate to a finding of mild incomplete paralysis 
of the median nerve.  Id.   When the preponderance of the 
evidence is against the claim, it must be denied.  
38 U.S.C.A. § 5107.

The Board has considered whether a higher rating could be 
afforded to the veteran based on the criteria for rating 
degenerative arthritis.  It is noted that under both the old 
and new criteria for degenerative arthritis, the ratings are 
assigned based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5215 (wrist), and 5229-5230 (fingers, 
effective from August 26, 2002), and 5222 (fingers, effective 
prior to August 26, 2002).  At all times applicable herein, 
the ranges of motion relevant to this disability have been 
normal.  38 C.F.R. § 4.71a, Plate I (wrist), and Plate I 
(hand), considered with notes (1)-(5) of Diagnostic Codes 
5216-5230.  Thus, a compensable rating could not be assigned 
on this basis.  Ibid.

Where, there is no limitation of motion due to degenerative 
arthritis, but there is X-ray involvement of 2 or more major 
joints or 2 or more minor joint groups, and occasional 
incapacitating exacerbations, a 20 percent rating may be 
assigned.  38 C.F.R. §§ 4.45(f) (pertaining to major and 
minor joint groups), 4.71a, Diagnostic Code 5003.  However, 
here, as noted, there is no X-ray evidence of arthritis.  As 
such, the Board finds that it would be inappropriate, based 
on the lack of any limitation of range of motion or X-ray 
evidence of arthritis, to rate the disability under 
Diagnostic Code 5003 for degenerative arthritis.  Nor does 
the veteran experience pain on motion, fatigue, functional 
loss, weakness, incoordination, or other factors to suggest 
that the regular Diagnostic Code criteria pertaining to 
arthritis without loss of motion or X-ray evidence should be 
applied in addition to the median nerve Diagnostic Code 
criteria in this case.  See 38 C.F.R. §§ 4.40, 4.45, see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board again 
notes that the veteran appears to have no difficulty doing 
his job secondary to his disability.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  

The Board does not find evidence that the veteran's left 
wrist disability should be increased for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day following the veteran's 
separation from service to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  Here, referral for an extraschedular rating 
would be inappropriate, because neither hospitalization nor 
marked interference with employment is shown, and higher 
schedular evaluations are available should symptoms increase 
in the future.  


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


